 IT IS SO ORDERED.

 Dated: 30 January, 2020 01:14 PM




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF OHIO

 In re:        ROBIN VALERIE COWAN                ) Case No. 19-14483-jps
                                                  ) Chapter 13 Proceedings
                Debtor(s)                         ) Judge Jessica E. Price Smith

                                CONFIRMATION ORDER

The Chapter 13 plan in this case came on for confirmation at a hearing before the Court. A
copy of such plan, together with the applicable amendments or modifications (the ''Plan''), is
attached to this Order. Based upon the papers filed in this case, information presented by
the Chapter 13 Trustee (''Trustee'') and such other matters, if any, presented by the Debtor
or Debtors (''Debtor''), Debtor’s counsel, any objector or any other interested party, the Court
finds that:

          1.      Notice of the confirmation hearing was duly given.

          2.      The Plan complies with applicable requirements of 11 U.S.C. §§ 1322 and
                  1325.

          3.      Any and all objections filed by the Trustee have been resolved.

IT IS THEREFORE ORDERED THAT:

          1.      The Plan is confirmed.




 19-14483-jps         Doc 40    FILED 01/30/20    ENTERED 01/30/20 14:43:25         Page 1 of 9
    2.    The Debtor shall, until further order of the Court, make the periodic payments
          called for in the Plan to the Trustee. Except as otherwise permitted, such
          payments shall be made pursuant to order of the Court on the Debtor’s
          employer.

    3.    The Debtor shall not incur additional debt exceeding $1,000 in the aggregate
          without notice to the Trustee and the approval of the Court.

    4.    The Debtor shall not transfer any interest in real property without the approval
          of the Court.

    5.    Unless the Plan provides otherwise in Part 2.3 or Part 8, the Debtor shall pay
          over to the Trustee each year during the pendency of the case any and all
          federal income tax refunds. The Debtor may retain from any federal income
          tax refund either $1,000 from a single tax return ($2,000 from a joint tax return)
          or the sum of any earned income tax credit and child tax credits, whichever is
          greater.

    6.    Secured creditors shall retain their liens. If this case is either dismissed or
          converted to a Chapter 7 case, the property vesting in the Debtor by reason of
          this Confirmation Order shall remain subject to the liens existing at the time of
          the filing of the case subject to adjustments in respect of amounts paid under
          the Plan.

    7.    After confirmation of the Plan, funds available for distribution will be paid
          monthly by the Trustee in the following order: (i) Trustee's authorized
          percentage fee and/or administrative expenses; (ii) attorney's fees as allowed
          under applicable rules and guidelines; (iii) conduit payments as provided for in
          Part 3.1; (iv) monthly payments on mortgage arrearages as provided for in
          Part 3.1 and monthly payments on claims as provided for in Parts 3.2, 3.3, 3.4
          and, if so specified, Part 6.1 (if no fixed payment on an executory contract
          arrearage is specified, then the arrearage will be paid on a pro rata basis); (v)
          payments to priority creditors as provided for in Part 4, to be made on a pro
          rata basis; and (vi) general unsecured claims.

    8.    Any creditor seeking to file an unsecured deficiency claim as a result of
          collateral surrendered in Part 3.5 must do so no later than 90 days after this
          Confirmation Order is entered. If the collateral has not been liquidated, the
          deficiency claim is to be estimated.

    9.    The attorney for the Debtors is allowed a fee of $3,000.00, of which $800.00
          has been paid. The balance of $2,200.00 shall be paid by the Trustee from
          the monies received under the Plan over 12 months, unless a longer period is
          needed because the plan payment is too small to allow for payment over 12
          months.




19-14483-jps   Doc 40   FILED 01/30/20     ENTERED 01/30/20 14:43:25          Page 2 of 9
       10.    The administrative expenses of the Trustee shall be paid in full pursuant to 11
              U.S.C. §§ 503(b) and 1326(b)(2) and 28 U.S.C. § 586(e)(1)(B).

       11.    If the case is dismissed by the Court or by the Debtor under 11 U.S.C. § 1307,
              all funds remaining in the hands of the Trustee at the time of dismissal shall be
              paid to the Chapter 13 creditors pursuant to the terms of the Plan. If the case
              is converted to Chapter 7 under 11 U.S.C. § 1307, all funds remaining in the
              hands of the Trustee at the time of conversion shall be returned to the Debtor
              after deducting the Trustee's authorized percentage fee.

       12.    A debtor may request entry of an order declaring that a secured claim has
              been satisfied and that the lien has been released under the terms of the
              confirmed plan by filing and serving a motion under Bankruptcy Rule 5009(d),
              generally at the time the case is being closed. See 2017 Committee Note to
              Bankruptcy Rule 5009(d).

By submitting this form, the Trustee certifies that the wording of this form is identical in all
respects to the form confirmation order adopted by Judge Harris and Judge Price Smith in a
Memorandum dated January 17, 2018, and as modified in the memorandum dated February
8, 2019.


Submitted by:
/S/ Lauren A. Helbling
LAUREN A. HELBLING (#0038934)
Chapter 13 Trustee
200 Public Square, Suite 3860
Cleveland OH 44114-2321
Phone (216) 621-4268       Fax (216) 621-4806
ch13trustee@ch13cleve.com


                                        SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

MARK H KNEVEL, Attorney for Debtor(s)
(served via ECF)

ROBIN VALERIE COWAN, Debtor(s)
14209 REXWOOD AVENUE
CLEVELAND, OH 44105




 19-14483-jps     Doc 40     FILED 01/30/20    ENTERED 01/30/20 14:43:25         Page 3 of 9
19-14483-jps
19-14483-jps Doc
             Doc34
                 40 FILED
                    FILED12/10/19
                          01/30/20 ENTERED
                                   ENTERED12/10/19
                                           01/30/2013:19:43
                                                   14:43:25 Page
                                                            Page24of
                                                                  of11
                                                                     9
19-14483-jps
19-14483-jps Doc
             Doc34
                 40 FILED
                    FILED12/10/19
                          01/30/20 ENTERED
                                   ENTERED12/10/19
                                           01/30/2013:19:43
                                                   14:43:25 Page
                                                            Page35of
                                                                  of11
                                                                     9
19-14483-jps
19-14483-jps Doc
             Doc34
                 40 FILED
                    FILED12/10/19
                          01/30/20 ENTERED
                                   ENTERED12/10/19
                                           01/30/2013:19:43
                                                   14:43:25 Page
                                                            Page46of
                                                                  of11
                                                                     9
19-14483-jps
19-14483-jps Doc
             Doc34
                 40 FILED
                    FILED12/10/19
                          01/30/20 ENTERED
                                   ENTERED12/10/19
                                           01/30/2013:19:43
                                                   14:43:25 Page
                                                            Page57of
                                                                  of11
                                                                     9
19-14483-jps
19-14483-jps Doc
             Doc34
                 40 FILED
                    FILED12/10/19
                          01/30/20 ENTERED
                                   ENTERED12/10/19
                                           01/30/2013:19:43
                                                   14:43:25 Page
                                                            Page68of
                                                                  of11
                                                                     9
19-14483-jps
19-14483-jps Doc
             Doc34
                 40 FILED
                    FILED12/10/19
                          01/30/20 ENTERED
                                   ENTERED12/10/19
                                           01/30/2013:19:43
                                                   14:43:25 Page
                                                            Page79of
                                                                  of11
                                                                     9
